J-A11021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.S., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: L.P., MOTHER

                                                  No. 1986 EDA 2021


           Appeal from the Order Entered September 1, 2021
          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-DP-0072825-2008


IN THE INTEREST OF: A.F.S., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: L.P., MOTHER

                                                  No. 1987 EDA 2021


           Appeal from the Decree Entered September 1, 2021
          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-AP-0000472-2019


IN THE INTEREST OF: C.R., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: L.P., MOTHER

                                                  No. 1988 EDA 2021


              Appeal from the Order Entered September 1, 2021
J-A11021-22


          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-DP-0000695-2016


IN THE INTEREST OF: C.A.R., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: L.P., MOTHER

                                                No. 1989 EDA 2021


           Appeal from the Decree Entered September 1, 2021
          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-AP-0000474-2019


IN THE INTEREST OF: T.R., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: L.P., MOTHER

                                                No. 1990 EDA 2021


           Appeal from the Order Entered September 1, 2021
          In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No: CP-51-DP-0000696-2016


IN THE INTEREST OF: T.A.R., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: L.P., MOTHER

                                                No. 1991 EDA 2021


                                 -2-
J-A11021-22




            Appeal from the Decree Entered September 1, 2021
           In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No: CP-51-AP-0000473-2019


IN THE INTEREST OF: J.S., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: L.P., MOTHER

                                                  No. 1992 EDA 2021


            Appeal from the Order Entered September 1, 2021
           In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No: CP-51-DP-0000697-2016


IN THE INTEREST OF: J.A.S., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: L.S.P., MOTHER

                                                  No. 1993 EDA 2021


            Appeal from the Decree Entered September 1, 2021
           In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No: CP-51-AP-0000475-2019


BEFORE: BOWES, STABILE, and McLAUGHLIN, JJ.

DISSENTING MEMORANDUM BY STABILE, J.:            FILED AUGUST 8, 2022

     The Majority engages in a thorough and erudite analysis of the record

and applicable law. Unfortunately, the Majority’s analysis rests on its own

                                   -3-
J-A11021-22


thorough assessment of the facts, a task the trial court should have

undertaken but did not.    For that reason, I would reverse and remand for

further proceedings.

      Section 2513(d) of the Domestic Relations Code provides that after a

hearing, “the trial court shall make a finding relative to the pertinent

provisions of section 2511 (relating to grounds for involuntary termination)

and upon such finding may enter a decree of termination of parental rights.”

23 Pa.C.S.A. § 2513(d). In my view, the trial court did not make a sufficient

finding in this case. In the decrees on appeal, the trial court stated only that

“Petitioner has established by clear and convincing evidence that there is a

legal basis for terminating parental rights of [the child].” Decrees, 9/1/21.

      The trial court offered little more in its on-the-record findings at the

final hearing:

            Well, certainly I’m going to look at the best interest of the
      children and whether any irreparable harm would be done if they
      were to be adopted. So, I’m ready to make my decision.

            With regard to mother, after reviewing the notes of
      testimony from the prior hearings and the testimony of
      [caseworker Samir Ismail], and also – I believe it was Dr. [Erica]
      Williams that testified, [caseworker Joanna Pecora] testified from
      CUA [Community Umbrella Agency], correct?

                                      […]

            And also Dr. Williams’ testimony regarding mother’s D and
      A and mental health concerns. I find the City has met its burden
      by clear and convincing evidence as to mother – terminate her
      parental rights under 2511(a)(1), (2), (5), and (8) and 2511(b).

                                      […]


                                     -4-
J-A11021-22


            Also, the Court has considered the best interests of the
      children in this case. And the issues that I look at are the
      parental duties performed by each of the parties in this case,
      and clearly the parental duties are being performed by the foster
      parents.

            [T.R.] and [C.R.] have been [in foster care] for three years
      – or over three years – and clearly [foster father] is the person
      performing all the parental duties in this case, other than father
      […] visiting.   And, over the years, that’s been somewhat
      sporadic.

             I also look at the need for stability and continuity in the
      child’s life, and all those factors lead me to the inescapable
      conclusion that the children are in their proper placements.
      Also, I considered the preference of the children, and balanced
      that with the need for stability. I find that all the children – it’s
      in their best interest for adoption.

             And also, which party is likely in the future to provide for
      the daily needs of these children, and that is the foster parents
      in this case, who have been caring for these children; three of
      the children, at least for three years, and the other child for over
      a year.

N.T. Hearing, 9/1/2021, at 9.

      These sparse findings are the culmination of a termination of parental

rights proceeding that spanned eight hearings over more than two years.

Our well-settled standard of review requires us to accept the trial court’s

findings of fact if they are supported by the record. In re T.S.M., 71 A.3d

251, 267 (Pa. 2013). Implicit in this is that the trial court make findings of

fact so as to facilitate appellate review.   We then examine the supported

findings of fact to determine whether the trial court made an error of law or

abused its discretion in deciding to terminate parental rights. Id.




                                      -5-
J-A11021-22


      Prior to filing her appeal in this case, L.P. had little to no means of

discerning the factual basis for the trial court’s decision. The testimony of

Dr. Williams, referenced above, was based on a single meeting that occurred

on June 8, 2017, more than four years before the trial court rendered its

decision. N.T., 1/19/21, at 73-74. Otherwise, the trial court simply noted

its review of the testimony of several caseworkers without giving any

indication as to which part or parts of those witnesses’ testimony the court

relied in its decision; noted the length of time the children had been in foster

care; and noted the children’s stated preferences (which L.P. disputes). The

court gave no recitation of facts until after this appeal was taken.

      There is little statutory or precedential guidance on how thorough the

finding under § 2513(d) must be. L.P. cites 23 Pa.C.S.A. § 5323(d), which

governs child custody disputes, as analogous support for her argument:

“(d) Reasons for award.--The court shall delineate the reasons for its

decision on the record in open court or in a written opinion or order.” 23

Pa.C.S.A. § 5323(d). As the Majority correctly observes, § 5323(d) is clearly

distinct from § 2513(d) in that it expressly requires the trial court to provide

an on-the-record explanation of the reasons for its decision, whereas

§ 2513(d) merely requires a “finding.” Regardless, I have several reasons

for concluding that the “finding” under § 2513(d) must be more substantial

than it was in this case.




                                     -6-
J-A11021-22


       First, the trial court’s factfinding must be sufficient to facilitate

appellate review.      And when the trial court’s findings are sparse or non-

existent, this Court is left to find facts rather than review the findings of

the trial court. We are ill-equipped to do the former.1 Our deference to the

trial court’s factfinding is based in large part on the trial court’s “first-hand

observations of the parties spanning multiple hearings.” T.S.M., 71 A.3d at

628. A mere conclusionary statement that termination is warranted under

§ 2511 is not, in my opinion, a sufficient finding under § 2513(d).

       Indeed, the law requires a finding that termination is appropriate

under one of the subsections of § 2511(a), and a separate finding under

§ 2511(b) regarding the effect of termination on the child:

           With respect to consideration of the effect of termination of
     parental rights on Child, we find that the trial court made no
     findings with regard to § 2511(b). The trial court stated, “It is
     not lost upon this Court that this child has bonded with [the pre-
     adoptive parents], and that she has been provided a loving,
     stable and caring home.” Trial Court Supplemental Opinion,
     2/20/2003, at 7. Since the trial court has not made an express
     finding regarding the consideration of the effect termination of
     Father’s parental rights on Child, we remand for such a finding.
In re C.M.S., 832 A.2d 457, 465 (Pa. Super. 2003), appeal denied, 859

A.2d 767 (Pa. 2004). Similarly, in the instant case, the trial court noted that



____________________________________________


1  I have no reason to dispute the accuracy of the Majority’s reading of the
record, but for the reasons I explain in the main text I cannot condone the
procedure the trial court followed in this case.




                                           -7-
J-A11021-22


the children are in good foster homes but failed to make specific findings as

to the effect of termination on the children.

       Second, I believe parties challenging termination of their parental

rights deserve to know the trial court’s assessment of the evidence before

they formulate the issues to be included in a Pa.R.A.P. 1925(b) concise

statement.      The trial court’s recitation of facts in its Pa.R.A.P. 1925(a)

opinion,2 which the challenging party will not receive until after filing a

concise statement, is not a substitute for pre-appeal factfinding.    Parents

enjoy a fundamental liberty interest in the care, custody, and management

of their children. Santosky v. Kramer, 455 U.S. 745, 753 (1982). I would

demand thorough fact finding prior to the issuance of an order terminating

that fundamental liberty interest, and I would remand when it is absent.

       I respectfully dissent.




____________________________________________


2  The section of the trial court’s opinion headed “Findings of Fact” contains
three paragraphs, with one addressing the facts, one explaining L.P.’s
parenting goals, and the third addressing procedural history. Trial Court
Opinion, 1/18/22, at 3-5.       Citations to and analysis of the record is
interspersed throughout the six and seven of the trial court’s opinion, before
its conclusion on page 8.       But given that this termination proceeding
spanned eight hearings over a period of two years, the trial court’s post-
appeal assessment of the evidence is limited at best.



                                           -8-